
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1748
		IN THE HOUSE OF REPRESENTATIVES
		
			December 1, 2010
			Mr. Sensenbrenner
			 (for himself, Mr. Delahunt, and
			 Mr. Moran of Virginia) submitted the
			 following resolution; which was referred to the
			 Committee on Ways and
			 Means
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the United States should initiate negotiations to enter
		  into a bilateral free trade agreement with Turkey.
	
	
		Whereas Turkey is the 17th largest economy in the world
			 and is a founding member of the Organisation for Economic Co-operation and
			 Development (OECD) and the Group of Twenty (G–20);
		Whereas Turkey has signed 16 free trade agreements with
			 several countries and the European Free Trade Association, and 14 of those
			 agreements are in effect;
		Whereas Turkey is in negotiations to enter into free trade
			 agreements with several other countries, including Canada, Lebanon, South
			 Africa, and Mexico;
		Whereas United States exports account for 6.09 percent of
			 goods that enter Turkey;
		Whereas closer relations with Turkey through free trade
			 agreements would encourage further privatization in Turkey’s economy;
		Whereas from 2000 to 2009 Turkey’s imports posted a 158
			 percent increase and imports from free trade agreement countries increased by
			 118 percent; and
		Whereas Turkey is a democratic, secular, unitary,
			 constitutional republic, with an ancient cultural heritage and westward-looking
			 future: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that the United States should initiate negotiations to enter
			 into a bilateral free trade agreement with Turkey.
		
